Citation Nr: 1313270	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  09-46 799A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Charles D. Romo, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from October 1965 to September 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In connection with this appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in February 2013.  A transcript of the hearing is associated with the claims file. 

The Board has reviewed the physical claims file and the Virtual VA electronic claims file. 

The issue of entitlement to an increased disability rating for a left ankle disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 


REMAND

The Board finds that additional development is required before the Veteran's claims on appeal are decided.  

A review of the record shows that the Veteran receives periodic mental health treatment at the VA Medical Center.  A review of the most recent mental health treatment notes of record shows that the Veteran has recently reported experiencing suicidal ideations and increased feelings of depression.  The more recent VA Medical Center treatment notes of record show the Veteran to have been frequently assigned Global Assessment of Functioning (GAF) scores as low as 50.   

Additionally, in a September 2011 letter, the Veteran's treating psychiatrist reported that the Veteran was experiencing significant symptoms from his PTSD and depression and that he has had a less than optimal response to medications.  She reported that the Veteran has been increasingly anxious and has further isolated himself.

A review of the record shows that the Veteran was last afforded a VA psychiatric examination in May 2008.  A review of that examination report shows that the Veteran was not experiencing significant symptoms associated with his PTSD and he had not reported experiencing any suicidal ideations at that time.  Further, the Veteran was assigned a GAF score of 60 at the time of that examination.  

The Board finds that the current VA Medical Center treatment notes of record, to include the September 2011 letter from the Veteran's treating psychiatrist, tend to indicate that the Veteran's PTSD has increased in its severity since his last VA examination.  Therefore, the Veteran should be afforded a VA examination to determine the current level of severity of all impairment resulting from his service-connected PTSD. 

With regard to the Veteran's claim of entitlement to a TDIU, the Board notes that the Veteran does not currently meet the schedular criteria for a TDIU.  38 C.F.R. § 4.16.  However, if the Veteran's claim of entitlement to an increased disability rating for PTSD is granted, the Veteran may in fact meet the schedular criteria for PTSD.  Therefore, the issue of entitlement to a TDIU cannot be decided at this time as it is inextricably intertwined with the issue of entitlement to an increased disability rating for PTSD.  

Additionally, current treatment records should be obtained before a decision is rendered in this case.  

Accordingly, the case is REMANDED to the RO for the following action:

1. The RO should undertake appropriate development to obtain any outstanding, pertinent VA Medical Center and private treatment records.

2. Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from the Veteran's service-connected PTSD.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed. The RO should ensure that the examiner provides all information necessary for rating purposes.  

All manifestations of the Veteran's PTSD should be identified.  In addition, the examiner should provide an opinion concerning the current degree of social and industrial impairment resulting from the Veteran's service-connected PTSD, to include whether it is sufficient by itself or in conjunction with the Veteran's other service-connected disabilities to render the Veteran unemployable.  

In addition, the examiner should provide a global assessment of functioning score with an explanation of the significance of the score assigned. 

The rationale for all opinions expressed must be provided.

3. The RO should undertake any other development it determines to be warranted.  

4. Then, the RO should readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his attorney, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

